Citation Nr: 0604226	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  99-22 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January 1970 
to November 1971 and from December 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
VARO in St. Louis, Missouri, that, in pertinent part, denied 
entitlement to service connection for hearing loss.  

No other issue is in appellate status at this time.  The 
Board notes that service connection is currently in effect 
for:  Diabetes mellitus, rated as 40 percent disabling; post-
traumatic stress disorder, rated as 30 percent disabling; and 
arteriosclerosis and hypertension associated with diabetes 
mellitus, rated as 10 percent disabling.  A combined 
disability rating of 60 percent has been in effect since June 
25, 2000.  

A review of the record reveals that the veteran has had 
representation in the past.  However, in a November 17, 2005, 
statement, the veteran indicated he no longer had an 
attorney.  He stated that a private attorney who had assisted 
him previously "no longer has my claim."  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.  

2.  There is no competent evidence of a nexus between any 
current hearing loss and the veteran's active service.  


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 C.F.R. 
§§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and imposes on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2005).  

The Board finds that VA has complied with the notice and duty 
to assist provisions of the VCAA in this case, and that the 
veteran has been advised of the information required to 
substantiate his claim for service connection for hearing 
loss.  

A review of the record shows that in October 2001, the 
veteran was provided with a communication in which he was 
informed of the requirements of the VCAA.  Additionally, in 
the years thereafter he was sent communications with regard 
to the duties to notify and assist regarding various issues.  
In July 2005, he was sent a communication informing him of 
the status of his claim for service connection for hearing 
loss.  He was told that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  He was further 
told what the evidence had to show to support his claim.  

Additionally, the September 2005 Supplemental Statement of 
the Case informed him of the notice and assistance provisions 
of the VCAA set forth in 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that the RO has provided notice required by the 
VCAA.  38 U.S.C.A. § 5103(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
initial rating decision was dated in February 1998, a time 
prior to the enactment of the VCAA.  However, the record 
shows the claim was considered with the provisions of the 
VCAA in mind in lieu of the communications referred to above.  
The Board notes the Court has stated that the failure to 
provide notice in connection with adjudication prior to 
enactment of the VCAA is not error, and that in such cases, a 
claimant is entitled to "VCAA-content complying notice and 
proper subsequent VA process."  Id. at 120.  

As noted above, the record shows the veteran has been 
provided with notice required by the VCAA and its 
implementing regulations.  

The Board notes that all pertinent available evidence 
pertaining to the claim has been obtained.  In response to a 
July 2005 communication and the Supplemental Statement of the 
Case of September 2005, the veteran's then representative 
indicated there was "no other evidence to submit and agreed 
the file should be sent to BVA as soon as possible for their 
decision."  No additional evidence has been  identified that 
could be obtained to help substantiate the claim.  Thus, 
there is no reason for the Board to remand this case for 
further development of the claim, a claim that the 
undersigned notes has been pending for several years already. 

The Board notes that the veteran was accorded an opportunity 
to present testimony on his own behalf at a hearing before a 
traveling Veterans Law Judge at the Chicago RO in 2002.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  Thus, the Board is of the opinion that any 
deficiencies in the development and consideration of this 
claim by VA are not of sufficient significance to warrant 
another remand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (harmless error).  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service does not 
adequately support it, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of current disability; 
(2) medical evidence, or in certain circumstances, lay 
testimony of service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus or 
relationship between the current disability and an inservice 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. § § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 (2005).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 18 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  

Analysis

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
hearing loss.  

The post service medical evidence of record includes a report 
of examination in January 1989 by a private physician.  The 
veteran's main problem was described as multiple joint pain 
and arthritis.  During the examination the veteran stated 
that he had hearing loss that occurred "while working for the 
Railroad."  At the time of the examination, it was stated 
hearing was normal. 

Subsequent evidence includes the report of a VA audiologic 
examination of the veteran in July 1997.  At that time the 
veteran reported a history of noise exposure while in 
service.  Reference was made to "five-ton dump truck 
driver/rock crushers/bulldozers/train/air impact wrenches."  
Following testing, a diagnosis was made of mild to severe 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  The medical evidence of record does not document 
the presence of hearing loss until a time many years 
following service discharge.  The first notation of hearing 
loss came at the time of private examination in 1989.  At 
that time the veteran referred to his experiences working 
with the Railroad as having caused him to develop hearing 
loss.  No mention whatsoever was made to his active service 
being involved in any way.  In fact, the medical evidence 
that is of record with regard to treatment and evaluation of 
the veteran's hearing loss in the years following service 
does not contain any indication that his active service was 
responsible for any currently diagnosed hearing loss.  

The veteran's own assertions, offered by a layperson such as 
himself who is without medical training or expertise, that he 
has hearing loss at the present time that is related to his 
active service does not constitute competent evidence.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the determinative question is one of 
medical causation or diagnosis as in this case, only those 
with specialized medical knowledge, training, or experience 
are competent to opine as to the medical evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In view of 
the foregoing, the Board finds that service connection for 
hearing loss is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


